


110 HR 3462 IH: Prosecutorial Tools Improvement Act of

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3462
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the tools available to prosecute certain
		  violent crimes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prosecutorial Tools Improvement Act of
			 2007.
		2.Murder and other
			 violent crimes committed during and in relation to a drug trafficking
			 crime
			(a)In
			 GeneralPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
				
					424.Murder and
				other violent crimes committed during and in relation to a drug trafficking
				crime
						(a)In
				generalWhoever, during and in relation to any drug trafficking
				crime, knowingly commits any crime of violence against any individual that is
				an offense under Federal law punishable by imprisonment for more than 1 year or
				a felony offense under State law that is punishable by a term of imprisonment
				of 5 years or more, or threatens, attempts or conspires to do so, shall be
				punished by a fine under title 18, United States Code, and—
							(1)for murder, kidnapping, conduct that would
				violate section 2241 if the conduct occurred in the special maritime and
				territorial jurisdiction of the United States, or maiming, by imprisonment for
				any term of years or for life;
							(2)for a serious
				violent felony (as defined in section 3559 of title 18, United States Code)
				other than a felony described in paragraph (1), by imprisonment for not more
				than 30 years;
							(3)for a crime of
				violence that is not a serious violent felony, by imprisonment for not more
				than 20 years;
							(4)for conspiring to commit a crime of
				violence, by imprisonment for not more than 10 years; and
							(5)for threatening to commit a crime of
				violence, by imprisonment for not more than 8 years.
							(b)VenueA
				prosecution for a violation of this section may be brought in—
							(1)the judicial
				district in which the murder or other crime of violence occurred; or
							(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
							(c)DefinitionsIn
				this section—
							(1)the term crime of violence
				means an offense that has as an element the use of physical force against the
				person of another; and
							(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
							.
			(b)Clerical
			 AmendmentThe table of contents for the Comprehensive Drug Abuse
			 Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is
			 amended by inserting after the item relating to section 423, the
			 following:
				
					
						Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking
				crime.
					
					.
			3.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142(e) of
			 title 18, United States Code, is amended in the matter following paragraph (3),
			 by inserting after that the person committed the following:
			 an offense under subsection (g)(1) (where the underlying conviction is a
			 drug trafficking crime or crime of violence (as those terms are defined in
			 section 924(c))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), or
			 (g)(11) of section 922,.
		4.Statute of
			 limitations for violent crimes and terrorism offenses
			(a)Statute of
			 limitations for violent crimesChapter 213 of title 18, United
			 States Code, is amended by adding at the end the following:
				
					3299A.Violent crime
				offensesNo person shall be
				prosecuted, tried, or punished for any noncapital felony crime of violence,
				including any racketeering activity or gang crime which involves any crime of
				violence, unless the indictment is found or the information is instituted not
				later than 8 years after the date on which the alleged violation occurred or
				the continuing offense was
				completed.
					.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						3299A. Violent crime
				offenses.
					
					.
			(c)Statute of
			 limitations for terrorism offensesSection 3286(a) of title 18,
			 United States Code, is amended—
				(1)in
			 the subsection heading, by striking Eight-year and inserting
			 Ten-year; and
				(2)in
			 the first sentence, by striking 8 years and inserting 10
			 years.
				
